DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US5685933A), in view of Chase (US20140309042A1).
With respect to claim 8, the prior art of Ohta teaches a composite connector for a flange assembly comprising: a hub portion (Fig. 1c, item 14) comprising a tube which extends substantially parallel to a central axis [Col. 5, lines 29-35, 45-49]; and a flange portion (Fig. 1c, item 16) which extends from the hub portion at an angle to the central axis [Col. 5, lines 47-49]; wherein the hub portion and the flange portion each comprise a polymer reinforced with continuous fibre reinforcement [Col. 5, lines 29-34].  Ohta teaches a common support layer by winding resin impregnated fiber on a portion of the shaft body, “forming a narrow hoop-like reinforcing band” (Fig. 3, item 15) to which the continuous fibre reinforced resin is secured [Col. 5, lines 35-40].  Ohta teaches at least some of the continuous fibre reinforcement extends between the hub portion and the flange portion (Fig. 1a, path of resin impregnated fiber W, which travels across the length of Fig. 2, item 14 which subsequent is transformed into Fig. 4, items 14&16).  The Ohta article is capable of performing the claimed intended use of a fluid transfer conduit.
Ohta does not teach the common support layer being stitched to the continuous fiber reinforcement, instead teaching the support layer as additional fibers wound atop the continuous fiber-reinforced resin layers.
However, the prior art of Chase teaches the “reinforcing fibre is conveniently secured to the support layer by being stitched thereto.  For example, a polyester or nylon thread may be used to stitch the reinforcing fibre to the support layer.  The support layer conveniently takes the form of a veil of glass fibre, carbon fibre, aramid fibre or another suitable fibrous material [0008].”
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the stitched-fiber veil support layer taught by Chase, in place of the fiber-wound support layer taught by Ohta.  This would predictably result in the resin-impregnated continuous fibers on the flange taught by Ohta being securely stitched in place with a fiber veil.  This is an improvement because a stitched support layer would further limit movement and the potential for part defects before resin is cured.

With respect to claim 9, Chase teaches the continuous fibre reinforcement comprises multiple layers stitched to the common support layer [0009].  
With respect to claim 10, Chase teaches the composite connector comprises a plurality of common support layers to which the continuous fibre reinforcement is secured by being stitched thereto (Fig. 3, items 24; [0024]).  This would provide support layers on both faces of the flange in the connector taught by Ohta, in view of Chase.  
With respect to claim 11, Ohta teaches the hub portion comprises continuous circumferentially-oriented fibre reinforcement as another reinforcing band at the end of the hub portion [Abstract].  
With respect to claim 12, Ohta teaches the flange portion comprises fixing point pins (Fig. 1a&2, item 18).  
Ohta does not explicitly teach the continuous fibre reinforcement is arranged to at least partially encircle the fixing points, although it teaches fiber loops formed by the pins at the flange end (Fig. 1b, items W, 12; [Col. 5, lines 50-60]), where the reinforcing fiber loops would prima facie reinforce the fixing points if they encircled the fixing point area.   
However, Chase teaches the fixing points as holes (Fig. 1, items 16) where the reinforcing fibers repeatedly encircle adjacent fixing points to strengthen each fixing point [0009].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of encircling the fixing points with fibers, taught by Chase, to the flange taught by Ohta ready for improvement to predictably yield an increased fixing point strength due to the encircling fibers.  See MPEP 2143(I)(D).
With respect to claim 13, Ohta teaches the flange portion (Fig. 1c, item 16) is substantially perpendicular to the central axis of the hub portion (Fig. 1c, item 14).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US5685933A), in view of Chase (US20140309042A1) and Peterson (US20210069937A1).
With respect to claim 14, the prior art of Peterson teaches a connection system comprising a fibre-reinforced polymer tube (Fig. 1, item 100; Fig. 10, item 1004) passing through a metal flanged fitting (Fig. 10, item 1002) hub portion [0037, 0064].  
Peterson is silent on the flanged fitting as a fibre-reinforced polymer connector.
However, the prior arts of Ohta, in view of Chase, teaches a connection system comprising: the fiber-reinforced polymer flanged connector of claim 8.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the fibre-reinforced polymer flange fitting taught by Ohta, in view of Chase, in place of the metal flange fitting taught by Peterson, to connect with the fibre-reinforced polymer tube taught by Peterson.  This predictably yields a connection system of a flange connector and internal tube both made of fiber-reinforced polymer material.  Substituting metal for a polymer connector provides the obvious advantages of reduced weight, while resins of the same type having similar thermal expansion rates.  Polymer materials types could obviously match as Peterson and Ohta do not specify or restrict the allowable polymer types.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (US5685933A), in view of Chase (US20140309042A1) and Peterson (US20210069937A1), as set forth above in the rejection of claim 14, and as evidenced by Ellsworth (US5106130A).
With respect to claim 15, Peterson teaches the composition and orientation of the continuous fibre-reinforced tube is selected such that it substantially matches the coefficient of thermal expansion or stiffness of the metal flanged hub portion [0037].  
However, this metal connector was replaced by a fiber-reinforced polymeric connector in the rejection of claim 14, possibly having the same polymer type as the tube.
It would be prima facie obvious to a person of ordinary skill in the art that two parts of a connector system having matching fiber-reinforced polymeric materials could have matching rates of stiffness and thermal expansion.
This is evidenced by the prior art of Ellsworth, who teaches two connected parts made of the same fiber-reinforced polymer type, can have the same thermal expansion characteristics [Claim 1].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742